Appeal from a decree of the Surrogate’s Court, Kings County, construing the last will and testament of Justus G. Dettmer, deceased, so that in effect the respondent Mary Vogelsang, the legatee named in the will, is entitled to receive outright and absolutely the legacy provided for her. By its terms the decree provides that a condition in the will in restraint of marriage is void as contrary to public policy. Decree, in so far as appealed from, unanimously affirmed, with costs to all parties filing briefs, payable out of the Dettmer estate. No opinion. Present — Lazansky, P. J., Hagarty, Johnston, Adel and Close, JJ. [176 Misc. 512.]